Citation Nr: 1447178	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  08-07 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to initial ratings in excess of 10 percent prior to March 29, 2011, in excess of 30 percent from May 1, 2012, to February 6, 2014, and in excess of 50 percent from February 7, 2014, for left hip disability.

2.  Entitlement to initial ratings in excess of 10 percent prior to June 16, 2009, and from August 1, 2009, to August 9, 2010, in excess of 30 percent from October 1, 2011, to February 6, 2014, and in excess of 50 percent from February 7, 2014, for right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from August 1991 to July 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, Virginia.  

When this case was most recently before the Board in December 2013, it was remanded for further development.  While the case was in remand status, the rating for the Veteran's right hip disability was increased to 50 percent from February 7, 2014, and the rating for his left hip disability also was increased to 50 percent from February 7, 2014.  This did not satisfy the Veteran's appeal.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  Prior to March 29, 2011, the left hip disability was manifested by pain but without restriction in the range of motion of extension to 5 degrees or more, flexion to 45 degrees or less, abduction to 10 degrees or less, an inability to toe out less than 15 degrees or an inability to cross the legs.  

2.  From May 1, 2012, to February 7, 2014, the left hip disability was manifested by pain and limitation of motion but did not rise to a level of moderately severe residuals of hip replacement.  

3.  Beginning February 7, 2014, the symptomology associated with the service connected left hip disability consists of complaints of pain and limitation of motion but do not rise to a level of markedly severe residuals.  

4.  Prior to June 16, 2009, and from August 1, 200,9 to August 9, 2010, the service connected right hip disability was manifested by complaints of pain but without restriction in the range of motion of extension to 5 degrees or more, flexion to 45 degrees or less, abduction to 10 degrees or less, an inability to toe out less than 15 degrees or an inability to cross the legs.  

5.  From October 1, 2011, to February 7, 2014, the right hip disability was productive of pain and limitation of motion but the residuals of the right hip replacement were less than moderately severe.

6.  Beginning February 7, 2014, the right hip disability has been productive of pain and limitation of motion but the residuals of the right hip replacement have not more nearly approximated markedly severe symptoms than moderately severe symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for disability ratings in ratings in excess of 10 percent prior to March 29, 2011, in excess of 30 percent from May 1, 2012, to February 6, 2014, and in excess of 50 percent from February 7 2014, for left hip disability have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5054, 5251, 5252, 5253(2013).

2.  The criteria for a disability rating in excess of 10 percent prior to June 16, 2009, and from August 1, 2009 to August 9, 2010, in excess of 30 percent from October 1, 2011 to February 6, 2014 and in excess of 50 percent from February 7, 2014 for right total hip arthroplasty, have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5054, 5251, 5252, 5253 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letters mailed in May 2010 and February 2011.  Although the Veteran was not provided complete notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of either claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that the Veteran has been afforded appropriate VA examinations and the originating agency has obtained the pertinent post-service medical records.  The Veteran was afforded adequate VA examinations.  The examiners had access to and reviewed the evidence of record and also conducted physical examinations of the Veteran.  Pertinent observations and opinions were provided which are adequate for application of the Diagnostic Codes to accurately rate the claims.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate either claim.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

For limitation of extension of the thigh, where extension is limited to 5 degrees, a maximum 10 percent evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5251. 

For limitation of flexion of the thigh, where flexion is limited to 45 degrees, a 10 percent evaluation is assigned; where flexion is limited to 30 degrees, a 20 percent evaluation is assigned; where flexion is limited to 20 degrees, a 30 percent evaluation is assigned; and where flexion is limited to 10 degrees, a 40 percent evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5252. 

A 10 percent evaluation is assigned for limitation of rotation where the affected leg cannot toe-out more than 15 degrees.  A 10 percent evaluation is assigned for limitation of adduction where the legs cannot be crossed.  A 20 percent evaluation is assigned for limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  

Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5054 provides the rating criteria for evaluation of the hips following hip replacement.  Following a hip replacement, a 100 percent rating is warranted for one year.  Thereafter, a 90 percent rating is warranted following implantation if there is painful motion or weakness requiring the use of crutches.  A 70 percent rating is warranted for markedly severe residual weakness, pain, or limitation of motion following implantation of the prosthesis.  A 50 percent rating is warranted under Code 5054 for moderately severe residuals of weakness, pain, or limitation of motion.  A 30 percent rating is warranted for symptomatology that does not meet the criteria for a 50 percent rating.  The Board's review of the evidence demonstrates that the RO has correctly assigned the 100 percent evaluations for the proper dates as required by this Diagnostic Code.  The issues on appeal revolve around the ratings which were less than 100 percent.  

Other diagnostic codes relating to the hip are Diagnostic Code 5250 (ankylosis), Diagnostic Code 5254 (Hip, flail joint), and Diagnostic Code 5255 (impairment of the femur).  These conditions are not shown on examination or otherwise in the record, and application of these diagnostic codes is not warranted.  

The terms "markedly severe" and "moderately severe" as used under Diagnostic Code 5054 are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula to determine when symptomatology is "markedly severe" or "moderately severe," the Board must evaluate all of the evidence to ensure an "equitable and just" decision.  38 C.F.R. § 4.6.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  

At a March 2007 VA examination of the hips, the Veteran reported bilateral hip pain which was constant and dull in nature.  It would often awaken him at night.  The hips would pop and sublux.  He did not use an assistive device to ambulate.  Flare-ups were common throughout the day and towards the end of the day.  The Veteran worked as a pastor and had to cut wood to heat the boiler for the church.  Walking, standing and sitting increased his symptoms, including pain, weakness and stiffness.  He could perform activities of daily living.  

Physical examination revealed that the left hip subluxed as much as 3 centimeters.  Active flexion was 125 degrees, extension was to 30 degrees, abduction was to 45 degrees; adduction was to 25 degrees, internal rotation was 40 degrees and external rotation was 60 degrees.  Repetitive motion did not result in any increased pain, or change in the range of motion.  There was pain in the range of motion which was demonstrated by grimacing as well as apprehension.  The Veteran did not walk with a limp.  Physical examination revealed the right hip subluxed approximately 2 to 3 centimeters.   It did not appear painful but did cause apprehension.  Active flexion was to 125 degrees; extension was to 30 degrees; abduction was to 45 degrees; adduction was to 25 degrees; internal rotation was to 40 degrees; and external rotation was to 60 degrees.  Repetitive motion testing did not result in any increased pain or change in range of motion.  There were mild pain and apprehension throughout range of motion.  The diagnoses were iliotibial band subluxation of the left hip with residual pain and of the right hip with pain.  

In August 2007, the Veteran wrote that his hip symptomology had increased in severity, becoming constant with some days better than others.  There were no days without hip pain.  There were activities he had to curtail due to hip pain.  He walked with a limp on many days, especially towards evening.  At the time of the writing, he did not need a cane.  

In an August 2007 statement, the Veteran's spouse wrote that the Veteran mentioned hip pain almost daily.  At times, he had to rearrange his schedule to avoid physical labor on a day when the pain was worse than usual.  The Veteran reported experiencing greater pain when performing physical activities such as yard work, chopping wood, etc.  He sometimes had difficulty sleeping due to pain.   

An October 2007 VA clinical record reveals the Veteran reported bilateral hip pain with popping and snapping.  The pain had been increasing in the last two years.  Physical examination revealed the range of motion of the right hip was flexion to 100, extension to 0, abduction to 35, internal rotation to 30 and external rotation to 30.  For the left hip, the range of motion was flexion to 100, extension to 0, abduction to 35, internal rotation to 32 and external rotation to 40.  Strength was 5/5.  Gait was normal.  

A November 2007 MRI was interpreted as revealing no evidence of a fracture.  

In February 2008, the range of motion of the hips was symmetrical and measured as 45 degrees of external rotation, 20 degrees of internal rotation and 90 degrees  of flexion.  The range of motion was essentially painless except for some terminal internal rotation pain on the right.  The pain was not worsened with adduction and further flexion.  

In April 2008, the range of motion of the hips was symmetrical and measured as 45 degrees of external rotation, 20 degrees of internal rotation and 90 degrees  of flexion.  The range of motion was essentially painless except for some terminal abduction pain on the right.  

In May 2008, it was written that the Veteran had a long history of bilateral hip and groin pain.  The pain had worsened significantly in the last three to four years.  He had painful snapping which occurred with all activities.  The pain interfered with his sleep.  Physical examination revealed the hip range of motion was symmetric with 45 degrees of external rotation, 20 degrees of internal rotation and 90 degrees  of flexion.  The range of motion was essentially painless except for some terminal abduction pain on the right.  The diagnosis was right iliotibial snapping syndrome.  

In June 2008, the Veteran underwent right iliotibial band lengthening.  

In September 2008, the Veteran emailed his physician reporting extreme pain with medications barely working.

In October 2008, the range of motion of both hips was recorded as 100 degrees of flexion, 0 degrees of extension, 20 degrees of internal rotation and 50 degrees of external rotation.  Pain with impingement sign was observed with extremes of external rotation.  The Veteran presented with unrelieved groin pain.  

In January 2009, the range of motion of the hip was reported as 140 degrees of flexion, 90 degrees of external rotation, 40 degrees of internal rotation, 50 degrees of abduction and 20 degrees of adduction.  

In April 2009, it was reported the Veteran had a long standing history of mechanical pain in both hips right greater than left.  He had prior surgery and hip injections.  Physical examination revealed the gait had a mild antalgic component on the right.  

In April 2009, the Veteran underwent a right hip arthroscopy with labral debridement.  

In November 2009, the Veteran underwent a left hip arthroscopy to fix a labral tear.  

In December 2009, the Veteran reported bilateral hip pain and that he had fallen due to the right hip giving out.  He was able to walk unassisted with a mildly antalgic gait.  There were no dislocations or subluxations.  Range of motion of the right hip was flexion to 100 and extension to 0 without pain.  The Veteran was able to flex his left hip to 90 degrees and extend to 0 degrees without much pain.  

In February 2010, the Veteran reported localized pain in the hips, deep within the groin.  Physical examination revealed the range of motion of the hips was from 0 to 110 degrees with pain at the endpoint.  Maximal pain was reproduced with flexion/abduction/external rotation and localized to the groin.  

At a May 2010 VA examination of the hips, the Veteran reported he had constant pain rated as 8-9/10 which was reduced to a 6-7/10 with medication.  The Veteran was able to stand for 15-30 minutes and walk 80-100 yards.  He intermittently used a cane.  The range of motion of the left hip was flexion from 0 to 110 degrees; extension from 0 to 25 degrees; and abduction from 0 to 35 degrees.  The Veteran could cross his left leg over his right and could bend his toes out 15 degrees.  The range of motion of the right hip was flexion from 0 to 110 degrees; extension from 0 to 25 degrees; and abduction from 0 to 35 degrees.  The Veteran could cross his right leg over his left and could bend his toes out 15 degrees.  There was objective evidence of pain following repetitive motion but there was no additional limitation of motion.  The Veteran reported he had missed work four to five days per month usually with weather changes.  The diagnosis was bilateral degenerative joint disease with iliotibial and labral ligament repair with limitation of motion and chronic pain.  The examiner opined the disability would have significant impact on the Veteran's occupational activities.  It would have no effects on traveling, feeding, bathing, dressing, toileting, grooming or driving.  It would have mild effects on shopping and moderate effects on chores and recreation.  The disabilities would have severe effects on the Veteran's sports participation.  

In May 2010, the Veteran's spouse submitted a statement indicating that the Veteran had increased difficulty over the past few years.  He was not always able to walk normally.  He gasped in pain two or more times per hour and sometimes in his sleep.  He was not able to play with his children very often due to pain.  He often had to spend a couple hours a day resting and much longer when it rained.  Fortunately, the Veteran's job allowed him to have flexible hours.  His personality had changed due to pain.  Their sex life had been severely curtailed.  

In August 2010, the Veteran underwent a right hip arthroplasty.  

In March 2011, the Veteran underwent a left hip arthroplasty.  

In October 2011, the Veteran reported that he had generalized thigh pain after some stumbles.  He had minimal symptoms with weather changes, etc.  The bilateral range of motion was 110 degrees of flexion, extension to 0 degrees, internal rotation to 10 degrees, external rotation to 30 degrees and abduction to 30 degrees.  Adduction was 10 degrees.  

On VA examination in January 2012, a right total hip replacement was diagnosed.  The Veteran reported he experienced flares of right hip pain that made him miss work, on average, one to two times per week.  The range of motion of the right hip was flexion to 110 degrees without evidence of painful motion.  Right hip extension ended at 0 degrees without evidence of painful motion.  Abduction was not lost beyond 10 degrees, the Veteran could cross his legs and he could toe-out more than 15 degrees.  The range of motion of the left hip was flexion to 110 degrees without evidence of painful motion.  Left hip extension ended at 0 degrees without evidence of painful motion.  Left hip abduction was not lost beyond 10 degrees, the Veteran could cross his legs and he could toe-out more than 15 degrees on the left.  Range of motion testing conducted after repetitive motion did not result in any further restriction in any pertinent range of motion.  Muscle strength testing was 5/5 for flexion, abduction and extension for both hips.  No ankylosis was present.  There was no malunion or nonunion of the femur, flail hip joint or leg length discrepancy.  Residuals of hip replacements consisted of scars which were nontender and stable.  The examiner opined that the Veteran's right hip impacted his ability to work in that he had flares of right hip pain which caused him to miss work one to two days per week.  

In March 2012, the Veteran reported he had hip pain which was a three on a scale of one to ten.  The pain had improved.  

In May 2012, it was reported that the Veteran was independent with activities of daily living.  He stayed active and worked as a minister.  Range of motion was within functional limits.  He had  a steady gait using a cane.  Another record dated the same month reveals the Veteran's pain was well controlled.  A third record dated the same month indicates the Veteran assessed his hip pain as two out of ten.  A tolerable level of pain would be a five for the Veteran.  The pain was increased with walking and exercise.  The pain did not interfere with activities of daily living.  It was constant.  

In June 2012, the Veteran reported that his hip pain was three out of ten and that a tolerable level of pain was two out of ten.  Increased activity caused the pain in the hips.  The Veteran reported the pain interfered with ambulation and sleep.  The pain was constant.  Another record dated the same month reveals that the Veteran denied any pain other than bilateral hip pain which was well controlled with gabapentin.   

In July 2012, the Veteran assessed his pain as being three out of ten in the hips.  He had had the pain since 2010.  

In August 2012, the Veteran informed a clinician that he was overall doing well and had a low level of tolerable controllable pain which increased with bad weather.  Physical examination revealed a full range of motion of the hips.  Another record dated the same month reveals the Veteran reported his pain scale was three out of ten in the hips.  It had gotten a lot better since replacement.  

In January 2013, the Veteran informed a clinician that his hips had been about the same with good days and bad days with pain.  Another record dated the same month reveals the Veteran reported bilateral hip pain which was four out of ten.  The pain was not new and remained the same.  

In March 2013, the Veteran reported that he had pain in the hips which he rated as four out of ten.  The pain was ongoing.  It had not changed or gotten worse.  

In May 2013, the Veteran reported that he had pain in the hips which he rated as four out of ten.  The pain was intermittent.  

In June 2013, physical examination revealed the Veteran's gait was stable walking with a cane.  He was able to walk on the tip of the toes and heels.  

In August 2013, the Veteran reported his hip pain was four out of ten.  The pain was reported as being better.  

A VA examination was conducted in February 2014.  The diagnoses were iliotibial band subluxation of the hips, labrum tear of the hips and total hip arthroplasty of both hips.  The Veteran reported chronic hip pain.  The range of motion of the right hip was flexion to 80 degrees without evidence of painful motion.  Extension ended at greater than 5 degrees without evidence of painful motion.  Abduction was not lost beyond 10 degrees, the Veteran could cross his legs and he could toe-out more than 15 degrees.  The range of motion of the left hip was flexion to 80 degrees without evidence of painful motion.  Extension ended at greater than 5 degrees without evidence of painful motion.  Abduction was not lost beyond 10 degrees, the Veteran could cross his legs and he could toe-out more than 15 degrees.  The Veteran was unable to perform repetitive motion testing because of pain and risk of dislocation.  With regard to functional loss after repetitive use, the examiner found that the Veteran had less movement than normal and pain on movement for both hips.  Muscle strength testing was 5/5.  No ankylosis was present.  There was no malunion or nonunion of the femur, flail hip joint or leg length discrepancy.  The examiner opined the residuals of the hip replacements consisted of intermediate degrees of residual weakness, pain and/or limitation of motion.  Surgical scars were stable and nontender.  The examiner found that the hip disabilities impacted the Veteran's ability to work in that he could not lift over 15 pounds, he could perform mainly sitting duties and he was restricted from climbing ladders.  

With regard to functional loss due to pain, the examiner stated that it is a common and accepted medical fact that when there is pain, there will be weakness, fatigability, and or possible in coordination that could significantly limit the functional ability of the affected joint during flare-ups, or when the joint is used repeatedly over a period of time.  It is a known and accepted medical fact that if a joint is painful from a flare up or repetitive or overuse there would be a functional loss in that joint manifested by decreased range of motion, possibly weakness, fatigability and or incoordination. Since range of motion must be measured by a goniometry by VA regulations, joint measurements would have to done at the time of the flare up and or when pain is present for whatever reason.  This is an impossible task unless you are with the veteran during the flare up.  Therefore, an accurate range of motion measurement during a flare up is not feasible without resorting to mere speculation.  Resorting to mere speculation is not a limitation of the knowledge of the medical community or individual examiner at large, the medical community can accurately measure the range of motion of a joint.  The not feasible part is because the veteran's joints, during a flare up, would not be able to be measured unless an examiner is present with a goniometer.

Analysis 

The Board finds an increased rating is not warranted at any time for either hip when the disabilities are evaluated under Diagnostic Code 5251.  The medical evidence of record demonstrates that, prior to February 2014 and with the exception of the report of the March 2007 VA examination, every time the range of motion of the hips was examined, the Veteran was able to extend to 0 degrees.  The Board notes that the report of the March 2007 VA examination includes the annotation that the Veteran's "extension is to 30 degrees . . ."  Significantly, the remainder of the medical evidence of record for this period fails to document limitation of extension.  The Board finds that this annotation is a mistake.  Therefore, a compensable evaluation under Diagnostic Code 5251 is not warranted.  

At the time of the February 2014 VA examination, it was determined that the Veteran had limitation of extension of both hips to more than 5 degrees.  This limitation of motion normally warrants a 10 percent evaluation under Diagnostic Code 5251.  However, in the current case, assignment of a 10 percent evaluation as of February 2014 under Diagnostic Code 5251 for either hip constitutes impermissible pyramiding.  From February 2014 to the present, a 50 percent evaluation was assigned for both hips under Diagnostic Code 5054.  Diagnostic Code 5054 specifically contemplates limitation of motion as one of the rating criteria.  

An increased rating is not warranted at any time for the hip disabilities when evaluated under Diagnostic Code 5252 based on limitation of flexion of the thighs.  The medical evidence of record demonstrates that the Veteran has been consistently able to flex his hips to more than 45 degrees during the pertinent time periods.  The greatest recorded level of restriction in flexion was 100 degrees for the right hip and 90 degrees (one time) for the left hip.  This level of impairment in hip flexion does not warrant a compensable evaluation under Diagnostic Code 5252.  

The Board finds that an increased rating is not warranted at any time for the hip disabilities under Diagnostic Code 5253 based on limitation of abduction, adduction and rotation.  The medical evidence of record demonstrates that the pertinent level of restriction in these motions was not present.  

An increased rating is not warranted for the hips under Diagnostic Codes 5251, 5252 or 5253 upon consideration of pain on use and during flares as well as the holding in Deluca, supra.  At the time of the March 2007 VA examination, the examiner reported that there was pain in the range of motion which the Board interprets to mean the entire range of motion of the hips was painful.  Significantly, all the subsequent evidence of record which addresses the question of painful motion, indicates either that there was no pain in the range of motion or that painful motion was present but this was at the ends of the range of motion.  The Board finds the vast majority of the evidence demonstrates that the Veteran did not experience pain in the entire range of motion of his hips.  Furthermore, all the medical evidence of record demonstrates that there was no additional loss in the range of motion upon testing after repetitive motion.  Based on the above, the Board finds that an increased rating is not warranted at any time for the bilateral hips based on consideration of 4.40, 4.45, 4.59 and the holding in Deluca.  

An increased rating is not warranted at any time for either hip when the disabilities are evaluated under Diagnostic Code 5054 based on hip replacements.  The Veteran underwent a right hip replacement in August 2010 and underwent a left hip replacement in March 2011.  Prior to these dates, the criteria for assignment of an increased rating under Diagnostic Code 5054 are inapplicable.  

The Board notes that prior to February 2014, the pertinent evidence demonstrates that the Veteran self-assessed his pain levels as being in the range between two and four out of ten.  The Board finds this level of self-reported pain does not rise to a level of moderately severe pain.  Whenever the range of motion of the hips was recorded during the pertinent time period, this did not demonstrate moderately severe residuals when compared with a normal range of motion of the hips.  In October 2011, flexion was to 110 degrees out of a normal range of motion of 125 degrees and abduction was 30 degrees out of a normal range of motion of 45 degrees.  In January 2012, flexion was 110 degrees out of 125 degrees and in August 2012, there was full range of motion of the hips.  This range of motion does not equate to moderately severe restriction in the range of motion.  Finally, there were no reports of weakness of the thighs during the pertinent time period.  Based on the above, the Board finds the symptomology associated with the service-connected hips did not more nearly approximate the criteria for a higher evaluation under Diagnostic Code 5054 prior to February 7, 2014.  

The Board finds that, as of February 7, 2014, the symptomology associated with the service-connected hips equates, at most, to moderately severe residuals.  At the time of the February 2014 VA examination, the Veteran reported chronic hip pain but this was not quantified.  The range of motion of flexion was 80 degrees out of a possible 125 degrees.  Muscle strength testing was 5/5 which suggests to the Board that no weakness was present.  Significantly, the examiner opined that the residuals of the hip replacements consisted of intermediate degrees of residual pain, weakness and/or limitation of motion.  Based on the examiner's opinion, the restriction in the range of motion which was less than 50 percent of normal, and a lack of documentation demonstrating weakness, the Board finds that the symptomology associated with the service-connected hip disabilities more nearly approximates the criteria for a 50 percent evaluation under Diagnostic Code 5054.  

The Board finds that increased ratings are not warranted under Diagnostic Code 5054 upon consideration of pain on use or during flares and the holding in Deluca.  The evidence dated during the pertinent time periods demonstrate that the Veteran experienced restriction in the normal range of motion (for the most part) but this restriction was not increased after repetitive motions were performed.  

The Board has considered whether this case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board finds the symptoms and impairment associated with the service-connected hip disabilities are contemplated by the schedular criteria (pain and limitation of motion) and higher ratings are available for a greater degree of disability.  Therefore, referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to initial ratings in excess of 10 percent prior to March 29, 2011, in excess of 30 percent from May 1, 2012, to February 6, 2014, and in excess of 50 percent from February 7, 2014, for left hip disability is denied.

Entitlement to initial ratings in excess of 10 percent prior to June 16, 2009, and from August 1, 2009, to August 9, 2010, in excess of 30 percent from October 1, 2011, to February 6, 2014, and in excess of 50 percent from February 7, 2014, for right hip disability is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


